Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 11, 13-14, 17-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by (Matsumoto et al (US 2015/0207689)(hereinafter Matsumoto).
 	Regarding claim 1, Matsumoto discloses an electronic device, comprising: 
 a communication circuit configured to support communication through a plurality of communication networks; a display; a memory configured to store information about a plurality of applications and information about the plurality of communication networks; and at least one processor operatively connected with the communication circuit, the display, and the memory (see Matsumoto, Fig. 1, p. [0053-0055], e.g., connection device 100), wherein the at least one processor is configured to: 
 	identify a request for executing an application (see Matsumoto, Fig. 6, p. [0074], e.g., step S007, the communication system allocation control unit 102 then determines whether or not there is an application to be activated), based on identification information about the application, perform at least one operation of the application via a first communication network or a second communication network among the plurality of communication networks (see Matsumoto, Fig. 7, p. [0079-0081], e.g., step S101, the communication system allocation control unit 102 first 
 	in response to no communication network allocated to the application being identified based on the identification information about the application, perform at least one first operation of the application via the first communication network designated for the electronic device among the plurality of communication networks (see Matsumoto, Fig. 7, p. [0088], e.g., when the communication cannot be established with the use of the communication system to be used by the application software, it is possible to appropriately allocate the communication system based on its priority level or the like to activate the application software), and 
 	in response to at least one communication network allocated to the application being identified based on the identification information about the application, perform at least one second operation of the application via the second communication network allocated to the application among the plurality of communication networks (see Matsumoto, Fig. 7, p. [0082], e.g., When the communication system is sharable or does not conflict ("No" in Step S102), the communication system allocation control unit 102 activates the application to be activated (Step S103). The communication system allocation control unit 102 then ends the application activation processing).
 	Regarding claim 3, Matsumoto discloses the electronic device of claim 1, wherein the at least one processor is further configured to transmit a data packet including inter-processor channel information to the communication circuit to request a connection to the first communication network or the second communication network (see Matsumoto, p. [0111], e.g., 
 	Regarding claim 4, Matsumoto discloses the electronic device of claim 3, wherein the at least one processor is further configured to designate a first inter- processor channel for the first communication network and a second inter-processor channel for the second communication network, and wherein the second inter-processor channel is different from the first inter- processor channel (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).
 	Regarding claim 5 Matsumoto discloses the electronic device of claim 4, wherein the first communication network and the second communication network are for data communication (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).


 	Regarding claim 11, Matsumoto discloses a method for operating an electronic device (see Matsumoto, Fig. 1, p. [0053-0055], e.g., connection device 100), the method comprising: 
 	identifying a request for executing an application (see Matsumoto, Fig. 6, p. [0074], e.g., step S007, the communication system allocation control unit 102 then determines whether or not there is an application to be activated); and 
 	based on identification information about the application, performing at least one operation of the application of the application via a first communication network or a second communication network among a plurality of communication networks (see Matsumoto, Fig. 7, p. [0079-0081], e.g., step S101, the communication system allocation control unit 102 first identifies the type and the communication system of the application to be activated, and reads the application type 121C and the communication system 121D of the application communication system storage area 121 (e.g., Fig. 10, p. [0096]) to identify the application type and the 
 	in response to no communication network allocated to the application being identified based on the identification information about the application, performing at least one first operation of the application via the first communication network designated for the electronic device among a plurality of communication networks (see Matsumoto, Fig. 7, p. [0088], e.g., when the communication cannot be established with the use of the communication system to be used by the application software, it is possible to appropriately allocate the communication system based on its priority level or the like to activate the application software), and 
 	in response to at least one communication network allocated to the application being identified based on the identification information about the application, performing at least one second operation of the application via the second communication network allocated to the application among the plurality of communication networks (see Matsumoto, Fig. 7, p. [0082], e.g., When the communication system is sharable or does not conflict ("No" in Step S102), the communication system allocation control unit 102 activates the application to be activated (Step S103). The communication system allocation control unit 102 then ends the application activation processing).
 	Regarding claim 13, Matsumoto discloses the method of claim 11, wherein, as part of the performing of the at least one first operation of the application via the first communication network or the at least one second operation of the application via the second communication network by at least one processor of the electronic device, transmitting a data packet including inter- processor channel information for the first communication network or the second communication network to a communication circuit of the electronic device (see Matsumoto, p. 
 	Regarding claim 14, Matsumoto discloses the method of claim 13, wherein the first communication network and the second communication network are for data communication, and wherein an inter-processor channel designated for the first communication network is different from an inter-processor channel designated for the second communication network (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).
 	Regarding claim 17, Matsumoto discloses the method of claim 11, wherein the first communication network and the second communication network are distinguished based on communication network service providers (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).
 	Regarding claim 18, Matsumoto discloses the method of claim 11, further comprising, based on the plurality of communication networks being allocated to the application, designating .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 10, 12, 15-16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kang et al (US 2012/0135715)(hereinafter Kang).
 	Regarding claim 2, Matsumoto discloses the mobile communication unit 130 communicates to/from a base station of the mobile phone network with the use of an antenna 150, (see Matsumoto, Fig. 1, p. [0054]) and p. [0062], e.g., a communication system allocation control unit 102 configured to: use the usable communication system information to identify the communication system usable by the process to be started to be executed).  However, Matsumoto does not expressly disclose the electronic device of claim 1, further comprising: a plurality of antennas, wherein the communication circuit is further configured to, in response to a connection to the second communication network being requested while the first communication network is 
	Kang disclose the above recited limitations (see Kang, Fig. 5, p. [0153-0154], e.g., a dual SIM mobile terminal may include a controller 180, and two radio frequency ( RF) units 110, 110-1, and p. [0157], e.g., the controller 180 controls to perform SIM switching between two SIMs 50, 51 when two SIMs 50, 51 provide different services, thereby providing the user's desired service through each of the RFs 110, 110-1 even without performing a power cycle as in the related art).
 	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Kang’s teachings into Matsumoto.  The suggestion/motivation would have been to perform high-speed network synchronization in order to provide the user's desired service as suggested by Kang.
 	Regarding claim 6, Matsumoto does not expressly disclose the electronic device of claim 1, further comprising: a plurality of subscriber identity module (SIM) cards, wherein a first SIM card among the plurality of SIM cards is configured to support communication through the first communication network, and wherein a second SIM card among the plurality of SIM cards is configured to support communication through the second communication network.
Kang disclose the above recited limitations (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the first and second wireless communication units to support double standby and single talk, and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN)).
	 Regarding claim 7, the combined teachings of Matsumoto and Kang disclose the 
Regarding claim 8, the combined teachings of Matsumoto and Kang disclose the electronic device of claim 1, wherein the plurality of communication networks are distinguished per communication network service provider (see Kang, p. [0012], and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN) (in case of different service providers)).
 	Regarding claim 10, the combined teachings of Matsumoto and Kang disclose the electronic device of claim 1, wherein the at least one processor is further configured to: 
display information about the plurality of communication networks via the display, and allocate a communication network selected by a user input among the plurality of communication networks as the second communication network (see Kang, Fig. 15, p. [0187], e.g., there is provided a selection option capable of selecting a SIM if the user enters a phone number).
 	Regarding claim 12, the combined teachings of Matsumoto and Kang disclose the method of claim 11, wherein, as part of the performing of the at least one second operation of the application via the second communication network by a communication circuit of the electronic device, allocating at least one of a plurality of antennas included in the electronic device to the first communication network and remaining antennas of the plurality of antennas to the second 
 Regarding claim 15, the combined teachings of Matsumoto and Kang disclose the method of claim 11, wherein a communication through the first communication network is supported via a first subscriber identify module (SIM) card among a plurality of SIM cards included in the electronic device, and wherein a communication through the second communication network is supported via a second SIM card among the plurality of SIM cards (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the first and second wireless communication units to support double standby and single talk, and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN)).
Regarding claim 16, the combined teachings of Matsumoto and Kang disclose the method of claim 11, wherein a communication through the first communication network is supported via a subscriber identify module (SIM) card embedded in the electronic device, and wherein a communication through the second communication network is supported via a software SIM card stored in one of a processor of the electronic device or a memory of the electronic device (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the 
Regarding claim 21, the combined teachings of Matsumoto and Kang disclose the electronic device of claim 1, wherein the communication circuit is further configured to, in response to receiving a request to connect to the second communication network while being connected to the first communication network according to the application, vary information about an antenna of the electronic device that is allocated to the first communication network (see Kang, Fig. 14, p. [0185], e.g., if a connection of the other SIM-2 is selected on the menu selection while executing the browser through SIM-1 50, then the controller 180 attempts a network connection through SIM-2 51 without completing the browser).
 	Regarding claim 22, the combined teachings of Matsumoto and Kang disclose the electronic device of claim 21, wherein the communication circuit is further configured to: delete the information about the antenna of the electronic device that is allocated to the first communication network, allocate a first antenna of the electronic device to the first communication network, and allocate a second antenna of the electronic device to the second communication network (see Kang, Fig. 5, p. [0153-0154], e.g., a dual SIM mobile terminal may include a controller 180, and two radio frequency ( RF) units 110, 110-1, and p. [0157], e.g., the controller 180 controls to perform SIM switching between two SIMs 50, 51 when two SIMs 50, 51 provide different services, thereby providing the user's desired service through each of the RFs 110, 110-1 even without performing a power cycle as in the related art).
  	Regarding claim 23, the combined teachings of Matsumoto and Kang disclose the electronic device of claim 1, wherein the communication circuit is further configured to: set a plurality of antennas of the electronic device according to multi-input multi- output (MIMO) .
Claims 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kang.
  	Regarding claim 19, Kang discloses an electronic device, comprising: 
 	a display; a communication circuit configured to support communication through a plurality of communication networks; at least one processor operatively connected with the display and the communication circuit (see Kang, Fig. 13, p. [0179], e.g., display unit 151); and a memory operatively connected with the at least one processor and configured to store information about a plurality of applications and information about the plurality of communication networks (see Kang, Figs. 13-14, p. [0185], e.g., network connection with SIM-1, and network connection with SIM-2), wherein the memory is further configured to store instructions that, when executed cause the at least one processor to: 
 	control the display to display a first icon for executing a first application via a first communication network and a second icon for executing the first application via a second communication network different from the first communication network (see Kang, Fig. 13, p. [0179], e.g., the controller 180 displays SIMs (SIM-1 and SIM-2) 50, 51 to be selected along with a selection option for selecting a SIM on the screen of the display unit 15), in response to a 
 	Regarding claim 20, Kang discloses the electronic device of claim 19, wherein the instructions further cause the at least one processor to, in response to an identification of a credit for executing the first application via the second communication network, control the display to display the second icon (see Kang, p. [0026], e.g., the controller performs a call connection to a SIM number providing a reduced rate by referring to a prestored pricing table when the user makes a phone call to a specific region or specific number).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477